DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on 29 August 2022 is acknowledged.  The traversal is on the ground(s) set forth on pages 7-9 of the reply.  This is not found persuasive because, with the claims as currently amended, Invention I (claims 1-7) and Invention II (claims 8-14) lack the same or corresponding technical feature. The technical feature of “wherein prior to the forming of the composite sub-thread, steps 1.3 to 1.6 are preformed separately for the individual sub-threads, and wherein subsequently to the forming of the composite sub-thread, steps 1.3 to 1.6 are performed separately for the composite sub-thread and the remaining individual sub-threads,” (see Invention I, claim 1) is not recited in Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 August 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stundl (U.S. Patent Application Publication 2008/0041030 A1).
             Regarding claim 8, Stundl (see the entire document, in particular, paragraphs [0043] – [0045], [0047], [0048] and [0050] – [0052]; Figure 1) teaches a melt-spinning apparatus (see paragraph [0043] (the apparatus has a spinning device 1 connected to one or more melters) and Figure 1 of Stundl), including (a) a spinning installation having a plurality of spinning nozzles (see paragraph [0043] (heated spinning frame 2 has a plurality of spinning nozzles 3.1 – 3.3, each spinning nozzle has a plurality of orifices) and Figure 1 of Stundl); (b) a cooling installation (see paragraph [0043] (a cooling device 4 is disposed below spinning device 1) and Figure 1 of Stundl); (c) a plurality of collective thread guides (see paragraph [0044] (thread guides 5.1 – 5.3) and Figure 1 of Stundl); (d) a pre-interlacing installation having a plurality of pre-interlacing nozzles (see paragraph [0048] (a first whirl-tangling unit 8.1) and Figure 1 of Stundl); (e) a drafting installation having a plurality of godets (see paragraph [0045] (drawing device 10 including at least one galette 18) and Figure 1 of Stundl); (f) a post-interlacing installation having a plurality of post-interlacing nozzles (see paragraph [0050] (a second whirl-tangling unit 8.2) and Figure 1 of Stundl); (g) a crimping installation having a plurality of texturizing nozzles (see paragraph [0050] (crimping device 11) and Figure 1 of Stundl); (h) an inter-connecting installation (see paragraph [0051] (tangling device 19) and Figure 1 of Stundl); and (i) a winding installation (see paragraph [0052] (winding device 20) and Figure 1 of Stundl), wherein the pre-interlacing nozzles of the pre-interlacing installation, the post-interlacing nozzles of the post-interlacing installation, and the texturizing nozzles of the crimping installation are configured in such a manner that selectively an individual sub-thread or (i.e., alternatively) a composite sub-thread formed from a plurality of sub-threads is individually treatable (see Figure 1 (sub-threads 6.1 – 6.3 are individually treatable in the first whirl-tangling unit 8.1 and the second whirl-tangling unit 8.2; composite sub-thread is treatable by the crimping device 11) of Stundl).
             Regarding claims 9 and 10, see paragraphs [0048] (control device 24) and [0050] (whirl-tangling units can be operated mutually independently); Figure 1 of Stundl.
             Regarding claim 14, see paragraph [0047] (thread plug 22 is cooled on cooling drum 17) and Figure 1 of Stundl.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundl (U.S. Patent Application Publication 2008/0041030 A1) as applied to claims 8-10 and 14 above, and further in view of Koslowski et al (U.S. Patent Application Publication 2004/0031134 A1).
             Regarding claim 11, Stundl does not teach (1) that the texturizing nozzles of the crimping installation are assigned a plurality of supply lines having a plurality of setting means in such a manner that the texturizing nozzles are controllable in a mutually independent manner. Koslowski et al (see the entire document, in particular, paragraphs [0002], [0011] and [0043]; claim 12) teaches an apparatus for stuffer-box crimping a multi-filament yarn (see paragraph [0002] of Koslowski et al), wherein the texturizing nozzles of the crimping installation are assigned a plurality of supply lines having a plurality of setting means in such a manner that the texturizing nozzles are controllable in a mutually independent manner (see paragraphs [0011] and [0043] (a first fluid stream and a second fluid stream are controlled independently of each other) of Koslowski et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide texturizing nozzles of the crimping installation which are assigned a plurality of supply lines having a plurality of setting means in such a manner that the texturizing nozzles are controllable in a mutually independent manner in the apparatus of Stundl in view of Koslowski et al in order to perform process variations (e.g., different polymer materials) (see paragraph [0011] of Koslowski et al).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundl (U.S. Patent Application Publication 2008/0041030 A1) as applied to claims 8-10 and 14 above, and further in view of Tokizane et al (JP 59-116404 A).
             Regarding claim 12, Stundl does not teach (1) a preparation installation which has one or a plurality of wetting agents for wetting the sub-threads assigned to the collective thread guides. Tokizane et al (see the entire document, in particular, the entire machine translation) teaches an apparatus for applying an oiling agent to a yarn (see the Overview of Tokizane et al), including a preparation installation which has one or a plurality of wetting agents for wetting the sub-threads assigned to the collective thread guides (see the Overview (oiling agent is applied by nozzle 9 of guide nozzle 5 to the yarn Y’); Figures 3 and 4 of Tokizane et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a preparation installation which has one or a plurality of wetting agents for wetting the sub-threads assigned to the collective thread guides in the apparatus of Stundl in view of Tokizane et al in order to obtain high-quality yarn without breakage (see the Overview of Tokizane et al).
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hubert et al (U.S. Patent Application Publication 2018/0216259 A1) teaches a melt-spinning apparatus which does not include an inter-connecting installation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742